      Case 3:18-cr-00057-CAR-CHW Document 162 Filed 08/21/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION

     UNITED STATES OF AMERICA

                          v.                                 NO. 3:18-CR-57-004(CAR)

            CHANDLER MOORE


                      ORDER REVOKING VOLUNTARY SURRENDER

         On August 6, 2020, Chandler Moore was sentenced to the custody of the Bureau of Prisons

for a period of 46 months for the offense of Possession with Intent to Distribute Methamphetamine.

He requested voluntary surrender. The Court granted his request and ordered that he surrender to

the Butts County Detention Center, Jackson, Georgia, on August 17, 2020. The defendant failed to

surrender, as directed.

         For good and sufficient cause shown to the Court, IT IS HEREBY ORDERED that the

order granting voluntary surrender be revoked and bench warrant issued. The U.S. Marshals Service

is hereby directed to assume immediate custody of the defendant to begin serving the sentence

imposed on August 6, 2020.


                               SO ORDERED this 21st day of August, 2020.



                                                      s/C. Ashley Royal
                                                      C. ASHLEY ROYAL
                                                      SENIOR U.S. DISTRICT JUDGE
